Citation Nr: 1603664	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  10-47 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) from two rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In a February 2010 rating decision, the RO continued the Veteran's 50 percent disability rating for his service-connected PTSD.  In a December 2010 rating decision, the RO denied entitlement to a TDIU.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

As a final preliminary matter, the Board notes that the record indicates that the Veteran was previously represented by the American Legion, although the VA Form 21-22 appointing the American Legion as the Veteran's representative is not of record.  Nevertheless, in a January 2015 statement, the Veteran indicated that he wished to revoke that representation and represent himself.  The Board recognizes him as self-represented.


FINDINGS OF FACT

1.  At all points pertinent to this appeal, the Veteran's PTSD has been manifested, at its worst, by occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, or mood, due to such symptoms as the following: suicidal ideation; chronic sleep disturbances, including nightmares and fragmented sleep; depressed mood and anxiety; feelings of hopelessness; flattened affect; an exaggerated startle response and hypervigilance; angry outbursts, irritability, and a decreased frustration tolerance; avoidance behaviors, including social withdrawal and feelings of detachment; anhedonia; difficulty in adapting to stressful circumstances (including work or a work-like setting); intrusive memories related to his military service; and some cognitive difficulties, including troubles with memory and problems with concentration.  

2.  The competent and credible evidence of record demonstrates that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD since July 3, 2010.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 70 percent disability rating, but no higher, for his service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU are met as of July 3, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

As the Board's decision with regard to the Veteran's claim for a TDIU is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations with regard to that claim.

With regard to the Veteran's claim for an increased rating for PTSD, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2009 letter, sent prior to the initial unfavorable decision in February 2010, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's STRs, VA medical records, private treatment records, and the Veteran's own contentions.  He has been given two VA examinations in conjunction with his claim, most recently in September 2015.  There is no allegation or indication that the VA examinations were not adequate for rating purposes.  The Board also finds that the examinations reports of record are adequate in order to evaluate the Veteran's service-connected PTSD as they include interviews with the Veteran, a review of his claims file, and full examinations addressing the relevant rating criteria.  Moreover, he has not alleged that his disability has worsened in severity since the September 2015 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Historically, service connection for PTSD was established in March 2008, at which time the RO assigned an initial 30 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, effective January 25, 2007.  In December 2009, the Veteran filed his claim for an increased rating.  In February 2010, the RO increased the Veteran's disability rating to 50 percent, effective December 4, 2009, the date the Veteran's claim for an increased rating was received.

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411 (2014).  A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Court further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the Veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  See id. at 118.  

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 31-40 is defined as some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a).

Pertinent evidence includes a July 2009 private psychological assessment completed by a private psychiatrist, a January 2010 VA examination report, a March 2015 psychological assessment completed by a private psychologist, an August 2015 Disability Benefits Questionnaire (DBQ), a September 2015 VA examination report, VA treatment records, and the Veteran's own statements.

The Veteran submitted a July 2009 private psychological assessment completed by a private psychiatrist along with his claim for an increased rating.  The assessment noted that the Veteran reached grade twelve, but that he did not graduate high school.  Also, the Veteran was noted as working at a pet food manufacturing company.  The assessment discussed the Veteran's in-service experiences and his post-service treatment, and then discussed his current symptoms.  The Veteran reported fragmented sleep with early, middle, and late insomnia.  He also reported feelings of depression for several years, feelings of hopelessness and thoughts of death, and decreased energy.  The Veteran's wife stated that he was essentially homebound.  He said that he did not want to go anywhere besides work, and that he did not like to socialize.  He reported an exaggerated startle response, saying that he does not like surprises, and that he was easily irritated.  He also complained of flashbacks, but no nightmares or dreams.  He described himself as having a nerve problem, saying that he cries easily and that he has suicidal thoughts, but no actual plan.

Mental status examination revealed the Veteran to be casually dressed, although he appeared to be drained and tired with psychomotor retardation.  He made eye contact, was spontaneous, and was considered to be a reliable historian.  His speech was within normal limits.  His mood was depressed and anxious, and his affect was very depressed.  His thought processes were goal directed and logical, he denied any hallucinations and any current homicidal or suicidal ideation.  The psychiatrist found no evidence of psychosis or delusions.  The Veteran appeared to have a problem with long-term memory and short-term memory.  He could spell forwards, but not backwards, and he was unable to do a simple calculation, indicating impaired concentration.  Finally, the psychiatrist note that the Veteran's insight and judgment were fair.  Based upon the examination, the psychiatrist assigned a GAF score of 40.

In January 2010, the Veteran was afforded a VA examination to assess the current nature and severity of his PTSD.  During the examination, the Veteran reported that he left high school in order to get a job and provide for his family, and that he never earned his General Education Development (GED) certificate.  The Veteran stated that he had been employed for the last 13 years, but that the increasing stress due to changes in management has made his job more difficult.  The Veteran also stated that the increase in his PTSD symptoms may have stemmed from an increase in stress at work.  The Veteran reported thinking about his in-service stressors multiple times a week which, in turn, brought about feelings of anxiety and stress.  The examiner noted that the Veteran cried heavily at times during the examination while discussing his in-service experiences.  His mood appeared to be depressed and anxious, and his affect was blunted.  

Mental status examination revealed the Veteran to be clean, casually dressed, cooperative, alert, attentive, and oriented.  The Veteran's speech was clear, goal directed, spontaneous, and of a normal pace and volume.  His thought content was rational, and he denied a history of hallucinations or delusions.  The Veteran did not describe any clear flashback episodes, but he did describe a history of an exaggerated startle response.  When discussing his in-service experiences, the Veteran clearly underwent an increase in physiological arousal and emotional distress.  He also reported sleep disturbances, getting frequent nightmares and sleeping only five hours a night.  The examiner noted that he struggled with motivation, and that he had become increasingly withdrawn from others.  He described feelings of irritability, due to intrusive memories, and avoiding people as a result.  The Veteran also reported suicidal ideation over the past couple of months, and that he viewed it as an escape from the problems caused by his PTSD.  There was no indication that the Veteran posed a risk to either himself or others.  The Veteran appeared to be anhedonic and that he had difficulty deriving enjoyment from any activity or experience.  The Veteran's insight was somewhat weak, and his judgment was adequate.  The Veteran was found capable of managing all activities of daily living on his own.

Overall, the examiner assigned a GAF score of 50.  The examiner opined that the Veteran's symptoms appeared to be relatively severe, and that the Veteran's depression was highly intertwined with his PTSD symptoms.  The examiner also indicated that stress at work had made it more difficult to block out his in-service memories, and that the Veteran feels overwhelmed both in- and out-side of work.  With regard to effects caused by the Veteran's PTSD on his employment, the examiner noted that the Veteran reported struggles with managing interpersonal demands of his employment, and that he found himself becoming frequently irritable and agitated, and that he struggled to control his temper.  The examiner opined that the Veteran was likely capable of working in a low stress work environment.  However, the examiner also noted that the Veteran was currently struggling with work demands, and that it was unclear how long he could continue because his ability to manage stress was poor.

In a November 2011 VA treatment note, the Veteran complained of being constantly on guard, watchful, or easily startled.  He denied, however, feeling detached from others, avoidance behaviors, or nightmares about his in-service stressors.

In a May 2014 VA Depression Screening and a May 2015 VA Depression Screening, the Veteran reported that he had little interest or pleasure in doing things, and had been feeling down, depressed, or hopeless for several days.

In March 2015, the Veteran's psychologist completed a private psychological assessment.  The psychologist noted that the Veteran's wife had died in July 2014.  After discussing the Veteran's history, the psychologist noted that the Veteran was not sleeping well and that he would wake up in the middle of the night disoriented.  The Veteran stated that the medication he was taking for anxiety was helpful.  Mental status examination revealed the Veteran to be cooperative, well groomed, rambling and tangential speech, and oriented to time, place, and person.  The Veteran's mood was agitated, his affect was restricted, and his thought process was disorganized at times.  The psychologist noted that the Veteran had a few meaningful relationships.  Additionally, the psychologist found that the Veteran's paranoia, hypervigilance, and low frustration tolerance affected his work and personal life.  The Veteran continued to suffer from disturbed sleep, periods of tearfulness, and an exaggerated startle response.  The Veteran avoided any reminders of his in-service experiences, and he avoided discussing those experiences as well.  With regard to the PTSD criteria, the examiner noted that the Veteran experiences intrusive thoughts, flashbacks, and nightmares about his in-service experiences.  Additionally, the Veteran avoided stimuli, conversations, or news associated with his in-service experiences.  He was found to manifest increased arousal symptoms, including difficulty sleeping, being easily irritated, hypervigilance, and an exaggerated startle response.

The psychologist found that the Veteran's symptoms caused a clinically significant impairment in his occupational, social, and personal functioning.  The psychologist noted that his symptoms caused a significant disturbance in all areas of life, and that the Veteran was unable to maintain any job that required extended periods of concentration, decision-making, or interaction with others.  The psychologist also stated that the Veteran's PTSD interfered with his ability to retain and process information necessary to learn new tasks.  Furthermore, the psychologist opined that, because hyperirritability severely compromised the Veteran's ability to initiate and sustain working relationships, it was improbable that the Veteran would ever be able to work in a competitive work place.

In an August 2015 DBQ completed by the Veteran's psychologist, the Veteran was diagnosed with PTSD and depression.  Although the psychologist noted that the Veteran's depressive symptoms were attributed to his wife's passing, he stated that the Veteran currently suffered from total occupational and social impairment, and that it was not possible to differentiate what portion of that impairment was attributed to the Veteran's service-connected PTSD and his nonservice-connected depression.  

With respect the PTSD diagnostic criteria, the examiner noted that the Veteran suffered from the following: recurrent and distressing recollections of his in-service stressors, recurrent distressing dreams of his in-service stressors, intense psychological distress when exposed to internal or external cues associated with his in-service stressors, and physiological reactivity when expose to those cues.  The Veteran's avoidance behaviors included avoiding any thoughts, feelings, or conversations associated with his in-service stressors, and he also avoided activities or places that reminded him of his in-service stressors.  He suffered from an inability to recall important aspects of the trauma, a markedly diminished interest or participation in significant activities, and feelings of detachment or estrangement from others.  Finally, with respect to the PTSD diagnostic criteria, psychologist noted that the Veteran had trouble falling or staying asleep, he suffered from irritability or outbursts of anger, he had difficulty concentrating, and he was hypervigilant.

Other symptoms included the following: depressed mood; anxiety; suspiciousness; chronic sleep impairment; impairment of short and long term memory; flattened effect; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication; disturbances in mood and motivation; difficult in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting, and inability to establish and maintain effective relationships.

In September 2015, the Veteran underwent another VA examination.  The Veteran was diagnosed with PTSD and major depressive disorder.  Although the examiner stated that the symptoms of each diagnoses could be differentiated, the examiner ultimately concluded that it was not possible to differentiate what portion of the occupational and social impairment was attributable to each mental disorder.  During the examination, the Veteran reported significant grief, regret, self-blame, and loneliness since his wife died.  He stated that his daughter and granddaughter currently lived with him, and he described their relationship as close.  He stated that he continued to be active in church, that he had friends in the community, and was active with a Veterans Service Organization.  He reported a reduced interest in his usual hobbies and avocations over the years, and well as reduced socialization.  With regard to the Veteran's occupational history, he stated that he quit in 2010 because of negative feelings, including feeling disrespected by management and some co-workers.  The Veteran indicated that he did not feel as though he could maintain a job, even a very low stress job, such as a greeter at a department store.

With respect the PTSD diagnostic criteria, the examiner noted that the Veteran's suffered from the following: recurrent, involuntary, and intrusive distressing recollections of his in-service stressors; and recurrent distressing dreams of his in-service stressors.  The Veteran's avoidance behaviors included avoiding any distressing memories, thoughts, feelings associated with his in-service stressors.  The Veteran suffered from a markedly diminished interest or participation in significant activities, as well as feeling of detachment or estrangement from others.  Finally, the psychologist noted that the Veteran suffered from sleep disturbances, hypervigilance, and an exaggerated startle response.

Other symptoms included the following: depressed mood; anxiety; chronic sleep impairment; flattened effect; disturbances in mood and motivation; and suicidal ideation.  The examiner noted that the Veteran was oriented to time, place, person, and situation.  There was no evidence of psychosis.  The Veteran had a depressed mood and a flat affect.  He was frequently tearful, and expressed feelings of guilty and regret.  He described increased anhedonia and social withdrawal, although he continued to attend church regularly and continued to maintain relationships with friends and family.  The Veteran himself reported good daily hygiene and self-care.  His attention and concentration during the examination were adequate.  The Veteran displayed good judgment with regard to self-care, but his insight was low.  The Veteran also reported vague, fleeting suicidal ideation with no intent or plan.

With regard to the effect that the Veteran's PTSD had upon his ability to work, the examiner opined that, although the Veteran appeared to have adequate an coping ability to function within his own sphere, he appeared to have poor coping skills with regard to the stresses inherent in a workplace, such as dealing with the demand of supervisors, dealing with conflict with coworkers, and maintaining proper production pace.  The examiner opined that the Veteran's anxiety would rise significantly if he were to be employed and that he would likely walk off the job.  The examiner stated that, if employment were pursued, Veteran would be able to work in a low stress, part-time job with supportive coworkers, and flexible hours; however, the examiner opined that is was unclear whether such a low stress work environment could be found that would enable the Veteran to work.

After a careful review of all the medical evidence of record pertinent to the applicable time period at issue in this case, as well as the lay statements of record, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the most persuasive evidence regarding the overall severity of the Veteran's social and occupational impairment due to his service-connected PTSD supports the award of a 70 percent rating.

Although not dispositive, the Board notes that the GAF score of 40 assigned in the July 2009 private psychological assessment or the GAF score of 50 the January 2010 VA examination support a 70 percent rating.  As noted above, a GAF score of 50 indicates serious impairment in social and occupational functioning.  Additionally, a GAF score of 40 indicates an or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

Overall, the Board finds that the Veteran's PTSD has been manifested by symptoms such as the following: suicidal ideation; chronic sleep disturbances, including nightmares and fragmented sleep; depressed mood and anxiety; feelings of hopelessness and low energy; blunted or flattened affect; an exaggerated startle response and hyper vigilance; angry outbursts, irritability, and a decreased frustration tolerance; avoidance behaviors, including social withdrawal and feelings of detachment, and low motivation; anhedonia and a decreased interest in pleasurable or activities; difficulty in adapting to stressful circumstances (including work or a work-like setting); crying spells; intrusive memories related to his military service; some cognitive difficulties, including troubles with memory and problems with concentration.  Collectively, these symptoms are of the type, extent, severity, and/or frequency that more nearly approximate occupational and social impairment in most areas of the Veteran's life, including work, family relations, judgment, thinking, or mood.

However, the Board finds that the preponderance of the evidence is against a finding that the Veteran's PTSD resulted in total occupational and social impairment to warrant a 100 percent disability rating.  For example, there is no evidence showing that the Veteran's was manifested by such symptoms as spatial disorientation, gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  While the August 2015 DBQ noted a gross impairment in thought processes or communication, the Board notes that such a finding is inconsistent with the other medical evidence of record, including the September 2015 VA examination when the Veteran was able to communicate quite clearly, but also the August 2015 DBQ which reflects that the Veteran was able to provide his medical history.  

Additionally, in his VA treatment records and the private psychological assessments, he was consistently found to be either oriented or cooperative.  There is also no evidence that the Veteran posed a persistent danger to himself or to other at any point during the appeal.  While the Veteran had reported some suicidal ideation, he has consistently denied any intent or plan, and despite his anger and irritability, there is nothing in the record to suggest that the Veteran has ever acted upon that anger in a way that posed a risk of danger to himself or others.  There is also nothing in the record that suggests that the Veteran is unable to perform activities of daily, that he requires personal monitoring for safety, or is incapable of maintaining personal hygiene.  In fact, in January 2010 VA examination, the August 2015 DBQ, and the September 2015 VA examination, the Veteran was specifically found to be able to manage his personal financial affairs.

While there is an indication of memory difficulties, there is no indication that such caused the Veteran to forget the name of his close relatives, own occupation, or own name.  In addition, total social and/or occupational impairment was not demonstrated as he was able to maintain a relationship with his wife until her passing, as well as a relationship with his daughter and granddaughter.  Furthermore, the record indicates that the Veteran is involved in his church.  Therefore, a 100 percent disability rating is not warranted for any period pertinent to this appeal.  38 C.F.R. § 4.130.

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD.  See Mauerhan, supra.  While the Veteran has not demonstrated all of the symptoms associated with the 70 percent rating criteria, the Board acknowledges that not all of the demonstrative symptoms must be shown to warrant a higher rating.

The collective evidence supports a finding that, throughout the appeal period, the Veteran's PTSD has been characterized by symptomatology which results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, which is consistent with no more than a 70 percent disability rating.

In assessing the severity of the Veteran's PTSD, the Board has considered the competent lay assertions regarding the symptoms experienced and observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria need to support a higher rating require medical findings that are within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As such the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support the assignment of a higher rating at any point pertinent to this appeal other than the 70 percent rating assigned.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  There are no additional symptoms of his PTSD that are not contemplated by the various level of occupational and social impairment discussed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected PTSD, and that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a TDIU

The Veteran generally contends that his service-connected PTSD prevents him from maintaining gainful employment.

In order to establish entitlement to TDIU due to service-connected disability (ies), there must be impairment so severe that an average person is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, due to the Board's decision with respect to the Veteran's claim for an increased rating, his service-connected PTSD is now rated as 70 percent disabling, effective December 4, 2009.  As this is his only rated disability, his overall disability rating is 70 percent since December 4, 2009.  Therefore, at all pertinent points, the Veteran meets the schedular threshold criteria for a TDIU as defined in 38 C.F.R. § 4.16(a).  Therefore, the remaining inquiry is whether he is unable to secure or follow substantially gainful employment due solely to his service-connected PTSD.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356 (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

The Board finds that, after resolving any reasonable doubt in the Veteran's favor, the evidence of record supports the award of a TDIU since July 3, 2010.

An October 2010 Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192), completed by the Veteran's former employer, incidates that the Veteran retired on July 2, 2010.  The form also indicated that the Veteran worked on the bale line in the packaging department.

In an August 2015 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran indicated that his duties at his prior places of employment included machine operation.  The Veteran also indicated that, while he had four years of high school, he had no college education or any other education or training.  The Board also notes that, although the Veteran indicated four years of high school, other evidence of record, including the January 2010 VA examination, indicates that the did not complete the twelfth grade and he never earned his GED certificate.

Furthermore, as discussed above in connection with the Veteran's claim for a higher rating for his service-connected PTSD, the medical evidence of record suggests that his PTSD impairs his ability to function in a workplace.  For example, in the January 2010 VA examination, the examiner indicated that stress at work had made it more difficult for the Veteran to block out his in-service memories, and that he felt overwhelmed both in- and out-side of work.  With regard to functional effects caused by the Veteran's PTSD on his ability to work, the examiner opined that the his PTSD did not preclude him from working in a low stress work environment.  However, the examiner also noted that the Veteran was currently struggling with work demands, and that it was unclear how long he could continue because due to his inability to manage stress.

Additionally, the March 2015 psychological assessment from the Veteran's private psychologist noted that his symptoms caused a significant disturbance in all areas of life, and that the Veteran was unable to maintain any job that required extended periods of concentration, decision-making, or interaction with others.  The psychologist also stated that the Veteran's PTSD interfered with his ability to retain and process information necessary to learn new tasks.  Furthermore, the psychologist opined that, because hyperirritability severely compromised the Veteran's ability to initiate and sustain working relationships, it was improbable that the Veteran would ever be able to work in a competitive work place.

Finally, in the September 2015 VA examination, the Veteran indicated that he did not feel as though he could maintain a job, even a very low stress job, such as a greeter at a department store.  The September 2015 examiner opined that the Veteran appeared to have poor coping skills with regard to the stresses inherent in a workplace, such as dealing with the demand of supervisors, dealing with conflict with coworkers, and maintaining proper production pace.  The examiner opined that the Veteran's anxiety would rise significantly if he were to be employed and that he would likely walk off the job.  The examiner stated that, if employment were pursued, he would be able to work in a low stress, part-time job with supportive coworkers, and flexible hours; however, the examiner opined that is was unclear whether such a low stress work environment could be found that would enable the Veteran to work.

Based on the foregoing, the evidence of record supports a finding that the Veteran's service-connected PTSD rendered him unemployable since July 3, 2010.  In this regard, the evidence suggests that the Veteran would be unable to cope with the mental rigors and stress that comes with any form employment consistent with his education and employment work history; instead, the medical evidence of record suggests that his PTSD would likely be exacerbated and he would be forced to walk off the job.  Furthermore, insofar as the January 2010 examiner opined that the Veteran would be able to work in a low stress job, the September 2015 examiner opined that such a job was unlikely to be found.  Also, the Board notes that, given the Veteran's education and employment background, it is unlikely that he could find a place of employment that is low stress with supportive coworkers and flexible hours that would also constitute substantially gainful, and not marginal, employment.  In this regard, the Board notes that the employment as a greeter at a department store on a part-time basis would not likely constitute substantially gainful employment.

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66, 70 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Moreover, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Therefore, based on the foregoing, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected PTSD has rendered him unable to secure and follow a substantially gainful occupation consistent with his education background and employment history, as of July 3, 2010.  Therefore, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

For the entire appeal period, a rating of 70 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted as of July 3, 2010, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


